Citation Nr: 0020758	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  95-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1999, at which time it was 
REMANDED for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

3.  There is no evidence of inservice stressors sufficient to 
support a diagnosis of post-traumatic stress disorder 
resulting from military service.

4.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder.


CONCLUSION OF LAW

A post-traumatic stress disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative/personnel records disclose that the 
veteran had no service in the Republic of Vietnam.  According 
to the veteran's DD Form 214, his military occupational 
specialty was that of "APR" fuels specialist.  Awards and 
commendations given the veteran consist only of the National 
Defense Service Medal.

Service medical records dated in early February 1975 reveal 
that the veteran was hospitalized at that time for problems 
associated with "cold exposure."  At the time of admission, 
it was noted that the veteran had spent 1 1/2 days in a 
camper in the mountains after having been caught in a 
snowstorm.  On physical examination, the veteran was alert 
and well oriented, with no evidence of frostbite or any skin 
changes.  The pertinent diagnosis noted was cold exposure 
with dehydration and disorientation.  

Approximately one week later, the veteran was transferred to 
a hospital ward.  At that time, he complained of having 
"dropped acid" the previous night, with the result that he 
was "still high" and felt as if no one would listen to him.  
The veteran refused medication, and was somewhat "angry" 
about being hospitalized.  According to the veteran, the 
Office of Special Investigations (OSI) had been after him 
"for the past five months."  Reportedly, the veteran was 
being blamed for stealing something which he said he did not 
take.  Additionally noted was that the veteran had received 
"two article 15's" and a suspension.  The pertinent diagnosis 
noted was "character and behavior."  The following day, it 
was noted that the veteran had been admitted after coming to 
the ward "crying and saying he was 'flipped out'."  There was 
no overt evidence of any psychosis, and the veteran refused 
all medication.  Noted at the time was that the veteran was 
doing "quite well," but that there were certain 
"characterological problems" evident.  

In a service clinical record dated in mid-February 1975, it 
was noted that the veteran had a long history of difficulties 
in the military.  Reportedly, the veteran had been "in" for 
approximately 1 1/2 years, and had received two article 15's 
in basic training following an argument with his first 
sergeant.  According to the veteran, he had been reassigned 
to a field "he didn't like" following an OSI investigation 
over allegedly "taking some equipment."  The veteran stated 
that he had been camping for one week prior to his admission, 
and "gotten locked out" of his trailer.  The veteran was 
subsequently hospitalized on the ward for "exposure," where 
he responded well to the attention paid him.  

On mental status examination, it was noted the veteran's 
mental state cleared rapidly in terms of "spaciness," but 
that he continued to appear somewhat depressed.  The veteran 
displayed a constricted affect, though with no blunting.  His 
speech was coherent and logical, though he appeared somewhat 
anxious, particularly concerning the OSI investigation.  The 
veteran denied suicidal ideation, and there was no evidence 
of any thought disorder.  Noted at the time of examination 
was that the veteran displayed a passive and demanding 
quality, particularly in his concern for a transfer.  During 
the veteran's hospitalization, he responded well to 
opportunities to ventilate in ward meetings.  The veteran 
felt willing to return to his duty station, and stated that 
he hoped to stay in the military.  The clinical impression 
noted at the time of discharge was adjustment reaction to 
adult life, with depression, passive-dependent, and immature 
personality features.  

Currently of record are a number of affidavits from certain 
of the veteran's former service associates, detailing various 
behavior on the part of the veteran leading to disciplinary 
action.

On service separation examination in mid-March 1975, it was 
noted that trouble sleeping, depression, and nervous trouble 
reported by the veteran all referred to the "adjustment 
reaction to adult life" for which he had received treatment 
in February 1975.  A psychiatric evaluation conducted as part 
of the veteran's service separation was within normal limits, 
and no pertinent diagnosis was noted.

In late March 1975, the veteran underwent psychiatric 
evaluation.  At the time of that evaluation, it was noted 
that the veteran was facing court-martial for charges related 
to threatening to injure certain individuals, and for 
transporting a privately owned firearm in his van onto the 
base.  Reportedly, the veteran had experienced "difficulties 
in the Air Force since he joined 1 1/2 years ago."  In point 
of fact, the veteran's difficulties appeared to have begun 
"with the very process of joining."  Reportedly, the 
veteran's father, who was a retired member of the Navy, 
wanted his son to also join the Navy.  When the veteran 
informed his father that he was joining the Air Force, the 
veteran's father reportedly "threw a freezer chest at him," 
and "told him never to come home again."  Once in the Air 
Force, the veteran received an article 15 in tech school 
following an argument with his first sergeant.  Upon arrival 
at his duty station, he found himself having difficulties 
when other people criticized or yelled at him, and felt that 
he was being criticized "for minor matters."  Reportedly, 
there was an OSI investigation regarding his allegedly taking 
some equipment.  While the charges were eventually dropped, 
the veteran reported that the investigation took five months, 
and left him "very nervous and anxious."

According to the history given at that time, the veteran 
reported being hospitalized in early February 1975 at March 
Air Force Base due to dehydration and disorientation 
secondary to being trapped for 1 1/2 days in the mountains by 
snow.  While on the ward, he became very attached to some of 
the staff members "because he felt this was the first 
opportunity he had to talk to people."  The veteran kept 
coming back to the ward, and, shortly thereafter, "began 
crying and saying how depressed he was," with the result that 
he was admitted to the psychiatric ward, where he was 
hospitalized for three days.  The veteran appeared at that 
time to be very needy in terms of wanting someone to talk to 
and help him out.  He responded well to the opportunity to 
participate in group therapy on the ward, and planned to 
participate in group therapy on an outpatient basis.

Following the veteran's discharge from the psychiatric ward, 
he decided to turn himself in to the Social Actions Program.  
However, he subsequently felt that he was being subjected to 
even more pressure than before, and, shortly thereafter, was 
told that he would be discharged from the Air Force.  The 
veteran was very upset at this, inasmuch as he had hoped to 
make a career of the Air Force.  His identification card was 
taken from him, and he was told to report to CBPO to obtain a 
new one.  At CBPO, he was told that he would get a card which 
expired in 30 days.  This reportedly upset him even more, 
since he had not realized that he was "so close to being 
discharged."  The veteran "got into an argument" with some 
people at CBPO, and was told to "shut up and leave."  The 
veteran felt that he was not being given a chance to express 
himself, got angry, and threatened to "kill certain 
individuals of those present."  The veteran denied 
threatening to use a rifle, however.  At that point, the 
veteran reported, he left CBPO, and went home to the 
barracks.  Shortly thereafter, he was told by a friend, to 
whom he had sold his .22-caliber rifle, that the friend did 
not want the rifle, with the result that the veteran took the 
rifle back, and put it in his van "to bring it on the base."  
The veteran denied knowing that there was a rule against 
doing so, and that the only rule he was aware of was that he 
was not allowed to have the rifle in the barracks.  The 
veteran was subsequently arrested for the threat that he had 
made, and for bringing the rifle onto the base.  While being 
processed for his arrest, he reportedly got into an argument 
with the security police regarding his concern with money 
which was apparently in his wallet at the time he was put in 
confinement.  The veteran found himself becoming more and 
more tense, and asked his lawyer for permission to see a 
psychiatrist.  Reportedly, his lawyer honored that request.

On mental status examination the veteran appeared "quite 
needy for interest and concern."  Much of the interview was 
spent with the veteran expressing how difficult it was to get 
people to listen to him.  At the time of evaluation, the 
veteran's speech was coherent and logical.  His affect was 
notable for occasional expressions of anger when discussing 
problems which he had faced.  There was no evidence of any 
hallucinations or delusions, or of suicidal ideation.  The 
veteran was alert and well oriented, and stated that his main 
concern was "getting out of the military, since he felt that 
he had nothing to gain by staying in."  The veteran stated 
that he hoped to obtain an honorable discharge, but did not 
know if he could.  Beyond discharge, he planned to return 
home.  The pertinent diagnosis noted was explosive 
personality, a "character-behavior disorder."  In the opinion 
of the examiner, there appeared to be "a long pattern" of 
problems relating to the way the veteran was raised, and the 
behavior he had learned over the years.  Additionally noted 
was a diagnosis of adjustment reaction of adult life stemming 
from the veteran's personality problems, and the particular 
stresses he had been facing in the military.  In the opinion 
of the examiner, the veteran was not suffering from any 
psychiatric illness which would warrant separation from 
service.  At the time of events in March 1975, the veteran 
appeared to have been under a tremendous amount of stress.  
However, as far as could be ascertained, he was not suffering 
from any mental disorder or derangement which would have 
prevented him from knowing right from wrong.  In any event, 
it was "quite apparent" that the veteran had been under a 
severe amount of stress, and that separation from the 
military appeared to be both in his best interests, and the 
best interests of the Air Force.  

At the time of a VA general medical examination in February 
1976, the veteran voiced no psychiatric complaints, and no 
pertinent diagnosis was noted.

In correspondence of November 1987, the veteran's private 
physician wrote that, in March 1985, the veteran was seen 
with what was felt to be "an anxiety depression."  
Reportedly, at that time, the veteran was experiencing 
considerable problems with his marriage and his job.  The 
veteran was subsequently placed on antidepressant medication, 
and showed some improvement.  In the opinion of the veteran's 
physician, his (the veteran's) mental condition had improved 
remarkably in the past year.  Reportedly, the veteran no 
longer exhibited a "marked amount" of anxiety, and his 
depression was much improved.  

During the course of a VA evaluation in early February 1993, 
it was noted that the veteran had been referred for 
complaints of "depression and post-traumatic stress 
disorder."  Reportedly, a counselor at a local Vet Center had 
referred the veteran "to get medicine for depression and 
sleep problems."  At the time of evaluation, the veteran 
complained of depression for years, with an increase in 
insomnia and nightmares in the past few months.  The veteran 
denied appetite disturbance and episodes of crying, but 
stated that he was "angry" because a prior physician had 
refused to give him an antacid to go with the pain medication 
he had previously received.  On mental status examination, 
the veteran showed good eye contact, with no unusual 
movements, and normal speech.  His thought processes were 
well organized, and there was no evidence of either auditory 
or visual hallucinations, overt paranoia, or delusions.  The 
veteran denied both suicidal and homicidal ideation.  His 
mood was depressed and angry, and his affect somewhat 
restricted.  At the time of evaluation, the veteran was alert 
and well oriented.  The pertinent clinical assessment was 
rule out post-traumatic stress disorder.

In correspondence in mid-March 1993, the veteran's private 
physician wrote that he had seen the veteran five days 
earlier "with symptoms of anxiety and depression."  
Additionally noted was that the veteran had "also been 
evaluated for post-traumatic stress syndrome."  

In correspondence in mid-March 1993, a VA counselor wrote 
that the veteran was currently receiving counseling for 
dysthymia.  Reportedly, the veteran's chief complaints 
centered around problems sleeping, chronic fatigue, poor 
concentration, difficulties with conflict resolution, 
impairment in social and professional relationships, and 
feelings of hopelessness.  

In a VA mental hygiene clinic report dated in March 1993, it 
was noted that the veteran was being followed at a local Vet 
Center "for help with multiple psychiatric problems."  
Reportedly, the veteran experienced episodes of explosive 
behavior and dysphoria which had cost him jobs and 
relationships.  The psychiatric "problem" noted at the time 
of evaluation was major depression.

In correspondence of mid-May 1993, a Vet Center counselor 
wrote that the veteran had requested counseling in February 
of 1993 for a variety of complaints, including chronic 
depression, anger management, intrusive thoughts, obsessive 
thinking, difficulty with conflict resolution, sleep 
disturbances, poor concentration, fatigue, and impairment in 
social and professional endeavors.  Reportedly, the veteran 
had joined the Air Force six months after his 18th birthday, 
but experienced "adjustment difficulties to military life" 
following basic training.  During advanced specialty 
training, the veteran experienced interpersonal conflicts 
with his superiors, resulting in his being transferred and 
crosstrained as an aircraft refueling specialist.  The 
veteran recalled having suffered further adjustment problems 
after having been placed in an "irrelevant position."  
According to the veteran, following his transfer, he began 
using marijuana and cocaine as a means of escaping, and for 
stress reduction.  The veteran reported attempts to obtain 
counseling for his problems, but, reportedly, never received 
any such counseling.  Prior to the veteran's discharge in 
1975, he reportedly was accused of stealing aircraft parts, 
and "beaten by military policy during the initial phase of 
the investigation for refusal to agree to having his vehicle 
searched."  The veteran further reported that he was "raped 
and sodomized repeatedly by six cellmates during a one-month 
period of incarceration."  According to the veteran, shortly 
thereafter, his military legal representative obtained his 
release, and demanded that the veteran be hospitalized and 
treated for his initial beating.  According to the veteran, 
he made no disclosure of the nature of his sexual assault 
until his interviews.  

Describing the veteran's current status, the VA counselor 
wrote that the veteran presented himself as a person who had 
"suffered much emotional pain and abuse frequently throughout 
his life."  As a result, he remained very sensitive to 
perceived injustices and mistreatment of individuals who 
lacked the means to stand up for themselves.  Reportedly, the 
veteran continued to voice complaints of loss of interest in 
pleasurable activities, sleep disturbance, depressive 
episodes, constricted affect, anger mismanagement, difficulty 
with intimacy, chronic fatigue, obsessive behavior, problems 
with conflict resolution, and serious impairment in social 
and professional endeavors.  The pertinent diagnoses noted 
were dysthymia, post-traumatic stress disorder; and mild 
obsessive-compulsive personality traits.  Psychosocial 
stressors noted included unemployment, inadequate finances, 
an ongoing custody battle with a former spouse, an anomalous 
living situation, and developmental/life-cycle issues.

In correspondence of May 1993, the veteran's private 
physician wrote that, in November 1987, the veteran suffered 
"a considerable amount of stress" related to a court case.  
Somewhat later, in 1989, he continued to experience recurrent 
dizziness, accompanied by continued neck pain, headaches, 
"and anxiety."  In March 1993, the veteran was seen for 
problems of depression.  In the opinion of the veteran's 
private physician, he (the veteran) had experienced recurrent 
bouts of anxiety and depression over a considerable number of 
years, which, according to the veteran, had been especially 
severe in the past year and a half.  Whether or not the VA 
had made a diagnosis of post-traumatic stress syndrome, the 
veteran's private physician was "not sure."

At the time of a private psychiatric evaluation conducted in 
November 1993 for the Department of Social Services Division 
of Disability Evaluation located in Sacramento, California, 
the veteran was described as a "40-year-old male combat 
veteran."  Reportedly, the veteran had been involved "in 
combat in South Vietnam," where he had served with the United 
States Army.  Upon return from "combat," the veteran 
reportedly requested and received treatment "for combat 
stress," now known as post-traumatic stress disorder.  As a 
result, the veteran reportedly had a "service-connected 
disability rated by the Veterans Administration."  Due to the 
veteran's involvement in "combat," and his history of stress 
treatment, the Mississippi test for combat-related post-
traumatic stress disorder was administered.  Reportedly, the 
veteran scored "well within the post-traumatic stress 
disorder zone."  Additionally noted was that the veteran's 
post-traumatic stress disorder check list met "all of the 
criteria to support a diagnosis of post-traumatic stress 
disorder."

In a review of the aforementioned psychiatric examination 
conducted by the Office of Medical Evaluation in December 
1993, it was noted that an "allowance" (of benefits) appeared 
to have been based primarily on the aforementioned 
psychiatric evaluation, which was conducted by a physician 
who had treated as well as examined the veteran.  The 
examination in question, dated in November 1993, was 
described as "brief," and not containing a mental status 
examination.  Nor did it furnish a "standard five axis DSM-
III-R diagnosis."  Reference was made to the Mississippi 
Test for Combat-Related Post-traumatic stress Disorder 
without any description of the nature of that specific test.  
Aside from some general comments, there was no Medical Source 
Statement describing the veteran's residual functioning 
capacities and their relationship to his alleged mental 
disorder.

Apparently, in a report dated in August 1993, the veteran's 
mental status examination was "sparsely detailed," containing 
statements such as "standard post-traumatic stress disorder" 
or "standard Vietnam veteran's behavior" substituted for the 
usual phrases associated with a mental status examination.  
Again, no DSM-III-R diagnosis was supplied, and the Medical 
Source Statement was incomplete.  Further noted was that, 
while his physician's concern with the veteran's mental state 
was evident, it was not buttressed by adequate descriptions 
or findings.  Reportedly, another of the veteran's private 
physicians, in a letter dated in May 1993, stated that he had 
seen the veteran at least three times in the preceding six 
years, and concluded that he was "depressed and anxious," but 
did not diagnose this as post-traumatic stress disorder.  
Based on available information, it was apparent that the 
veteran had a diagnosable mental disorder manifested by 
anxiety and depression.  However, the degree to which these 
"conditions" affected the veteran's current functioning was 
unclear, inasmuch as the conclusions reached did not come 
from any acceptable medical source. 

In a Vet Center treatment summary dated in February 1998, it 
was noted that the veteran had been "raped by two men in a 
military jail at March Air Force Base in California on the 
night of March 17, 1975."  Reportedly, at the time of this 
incident, the veteran "felt too ashamed and fearful to report 
it to authorities or to anyone else."  The veteran was 
described as having no psychiatric history prior to his 
military service.  According to the veteran, while in 
service, he was "sexually harassed" by a roommate who would 
masturbate while standing above the veteran's bed while the 
veteran was attempting to sleep.  The veteran reportedly 
warned his roommate to stop this behavior, and, when it 
continued, reported the behavior to a superior officer, who, 
apparently, did not attempt to alleviate the situation.  This 
was apparently distressing to the veteran, and was one of the 
reasons that he did not think that reporting his later 
assault in jail "would do any good."  In March 1975, the 
veteran was reportedly accused of stealing aircraft parts, 
and put in a military jail.  There, he was allegedly accosted 
by two men, who stuffed a washcloth in his mouth, and anally 
raped him.  The veteran did not see his attackers closely 
because they covered his face and upper body with a blanket.  
During these alleged rapes, the veteran was terrified of 
being killed.  Reportedly, after the rape, the veteran was so 
distraught that he "just wanted out of the military."  A 
psychiatric evaluation performed at the jail prior to 
discharge reported that the veteran appeared to be "under a 
severe amount of stress." 

Following discharge, the veteran married, but described his 
marriage as "having many ups and downs."  In 1984, he 
divorced, which led to a "very difficult custody suit 
involving his children."  Since the time of the veteran's 
discharge from the military, he had been able to find jobs, 
but had reportedly lost or quit these jobs due to 
interpersonal conflicts with co-workers and management staff.  
In the opinion of the veteran's counselor, the veteran was 
"an individual consumed with rage about what happened to him 
in the service."  Due to feeling ashamed and humiliated about 
his inservice rape, he did not reveal what happened to him 
until recently.  Unfortunately, the post-traumatic symptoms 
of rage, hyperarousal, sleep difficulties, alienation, and 
intrusive thoughts about his rape had taken their toll on his 
social and occupational functioning since discharge.  Now 
that the veteran was finally receiving treatment for his 
inservice assault, he was experiencing "overwhelming affect 
related to the rape..affect that had been previously 
suppressed, except for discrete explosive episodes."  The 
pertinent diagnosis noted was post-traumatic stress disorder, 
rule out intermittent explosive disorder.

In September 1998, a VA psychiatric examination was 
accomplished.  At the time of evaluation, it was noted that 
the veteran was being evaluated in connection with a claim 
for service connection for post-traumatic stress disorder, 
and that his claims file was available for review.  Regarding 
his military history, the veteran reported that, during the 
time he was in the Air Force, the initial "traumatic event" 
experienced by him consisted of having a roommate who 
harassed him repeatedly in a sexual fashion.  According to 
the veteran, this roommate would masturbate over him while he 
was sleeping.  The veteran reportedly told his commanding 
officer about these circumstances, but was denied a transfer 
to another room, or, in the alternative, a transfer of his 
roommate.  According to the veteran, this "situation" was 
remedied only when he got into a fight with his roommate, and 
beat him up.  At that time, the veteran and his roommate were 
reportedly separated.  The veteran received an article 15, 
and subsequent disciplinary action for the fight.  Later, 
while stationed at Norton Air Force Base, the veteran was 
reportedly jailed for a period of 37 days following an 
argument with his master sergeant during discharge 
procedures.  According to the veteran, on the occasion of his 
arrest, he was "beaten up" with billy clubs by the arresting 
security guards when he did not cooperate in having his 
vehicle searched.  The veteran stated that, for the first 
three days following his being jailed, he was on suicide 
watch and closely monitored.  However, after being removed 
from such "close monitoring," he was subsequently raped by 
two other inmates who threatened to kill him if he talked 
about what had happened.  According to the veteran, he did 
not talk about these traumatic events until approximately 
four years previous to the VA examination, when he was in 
treatment at the North Bay Veterans Center in California.

When questioned, the veteran gave a "long history" of post-
traumatic stress disorder symptoms related to the sexually 
traumatic events which he experienced while in the military.  
The veteran's signs and symptoms of post-traumatic stress 
disorder included intrusive thoughts and images about his 
prior traumas.  The veteran reported that he had difficulty 
in getting to sleep, and that his sleep was "disturbed."  He 
did not recall specific distressing dreams, but apparently, 
on multiple occasions, he had been observed to be sleeping in 
a "very disturbed fashion."  The veteran complained of 
distress upon exposure to things which reminded him of his 
military experience, as well as hypervigilance.  He stated 
that he experienced "flashback-type" events, in which he 
vividly recalled the experience of his traumatic rape, and 
felt as if he were back in that situation.  The veteran gave 
a "long history" of irritability and outbursts of anger.  He 
stated that he experienced difficulty concentrating, and that 
his affect was restricted, and his emotions "numbed."  The 
veteran additionally endorsed signs and symptoms of major 
depression, including a chronically depressed mood, 
diminished interest in pleasurable activities, sleep 
problems, agitation, fatigue, concentration difficulties, and 
feelings of worthlessness.  

On mental status examination, the veteran's speech was 
fluent, and his thought processes goal-directed, with no 
evidence of psychosis.  His mood was depressed, and his 
affect restricted.  The veteran displayed no suicidal or 
homicidal ideation, and was oriented to place and time.  His 
recent memory was two of four words recalled after five 
minutes, with one of the remaining words recalled with a cue.  
The last word was missed even when the veteran was given a 
list from which to choose.  The veteran showed some 
difficulty with measures of active attention, though his 
abstraction abilities and ability to do simple mental 
arithmetic were intact.  At the time of evaluation, the 
veteran's judgment and insight appeared satisfactory.  The 
pertinent diagnoses were post-traumatic stress disorder, and 
major depression.  The veteran's Axis IV diagnosis was sexual 
trauma experienced in the military, as well as unemployment, 
financial difficulties, and social isolation.  In the opinion 
of the examiner, the veteran met the diagnostic criteria for 
post-traumatic stress disorder.  He also met the diagnostic 
criteria for major depression, the symptoms of which, in the 
opinion of the examiner, might in part be secondary to his 
post-traumatic stress disorder.  The examiner further 
commented that, though "it did not seem possible to verify 
the claimed sexual stressors, since there were no records to 
this effect in the veteran's service records," it was 
nonetheless the opinion of three VA rehab center clinicians 
who had worked with the veteran for a period of five years 
"that the claimed traumatic events took place."  It was felt 
"quite likely" that the veteran would not have been 
forthcoming regarding these events at the time of their 
occurrence, and that, even were he to have been, they might 
not have been accurately recorded in his records.  According 
to the psychiatric examiner, the veteran's claimed stressors 
were "credible" and could result in chronic post-traumatic 
stress disorder.  The veteran's psychiatric examination was 
signed not by a psychiatrist, but by a doctor of philosophy.


Analysis

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, the Board is of the opinion 
that the veteran's claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The veteran has in fact argued that, while in 
service, he was involved in a number of stressful incidents, 
among them, a rape.  In addition, the veteran has received a 
diagnosis of post-traumatic stress disorder by apparently 
competent medical professionals who have linked his disorder 
to the aforementioned inservice trauma.  Under such 
circumstances, the Board is of the opinion that the veteran 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Prior to March 
7, 1997, service connection for post-traumatic stress 
disorder required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. §3.304(f).  
Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat related, the veteran's lay testimony regarding his 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth the analytical framework for establishing the 
presence of a recognizable stressor, an essential 
prerequisite to a diagnosis of post-traumatic stress 
disorder.  The Court's analysis divides into two major 
components, the first of which involves the evidence required 
to demonstrate the existence of an alleged stressful event, 
and the second involving a determination as to whether the 
stressful event or events is of a quality required to support 
a diagnosis of post-traumatic stress disorder.  

As to the first component of the Court's analysis, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service will vary depending upon 
whether or not the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Where 
the record does not contain supporting evidence that the 
veteran engaged in combat with the enemy, or where such 
combat is not alleged, the Court in Zarycki held that the 
record must contain evidence which corroborates the veteran's 
testimony as to the incurrence of the claimed inservice 
stressor or stressors.

The Board notes that a recent case from the Court, Cohen v. 
Brown, 10 Vet. App. 128 (1997), alters the analysis in 
connection with claims for service connection for post-
traumatic stress disorder.  Significantly, the Court points 
out that the VA has adopted the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The VA is 
also guided by the provisions of the VA Adjudications 
Procedure Manual M21-1 (Manual 21-1) which refer to the 3rd 
Revised Edition of the DSM.  See e.g. Manual 21-1, Part VI, 
11.38 (1996) (same post-traumatic stress disorder criteria as 
DSM-III-R).  The Court took judicial notice of

the effect of the shift in the diagnostic 
criteria.  The major effect is this:  the 
criteria have changed from an objective 
(would evoke...in almost anyone) standard 
in assessing whether a stressor is 
significant to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
'almost everyone.'  The sufficiency of a 
stressor is accordingly now a clinical 
determination for the examining mental 
health professional.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In the present case, a review of the veteran's DD Form 214 
and related personnel records discloses that, while in 
service, the veteran served as a "fuel specialist" and saw no 
combat.  While during the course of a private psychiatric 
examination in November 1993 (which examination, it should be 
noted, resulted in a diagnosis of post-traumatic stress 
disorder) the veteran was described as a "combat veteran" who 
served with the United States Army in South Vietnam, the 
service personnel records show clearly that the veteran 
served with the United States Air Force, and never left the 
continental United States.  Service medical records show no 
evidence of a post-traumatic stress disorder, but only of an 
acute and transitory adjustment reaction to adult life, and 
"explosive" personality disorder, a disability for which, 
under the applicable law and regulations, service connection 
may not be granted.  See 38 C.F.R. § 3.303(c).

The veteran argues that, in 1975, while in service, he was on 
one occasion "trapped in the snow," and that this incident 
ultimately precipitated the development of a post-traumatic 
stress disorder.  While it is true that, in early February 
1975, the veteran was apparently "locked out" of his trailer 
in the mountains for approximately a day and a half, 
suffering "cold exposure with dehydration and 
disorientation," there is no evidence that such 
"disorientation" as the veteran suffered was other than acute 
and transitory in nature.  Nor has it been demonstrated that 
the veteran's inservice cold exposure was, in fact, the 
precipitating "stressor" in the development of a post-
traumatic stress disorder.  In point of fact, neither 
psychiatric examiners nor treatment personnel have attributed 
a post-traumatic stress disorder to the veteran's episode of 
cold exposure in service.  Under such circumstances, the 
veteran's argument must fail.

Turning to the veteran's alternative and predominant 
argument, specifically, that alleging a relationship between 
his currently diagnosed post-traumatic stress disorder and a 
"rape" in service, the Board notes that service medical 
records, as might be expected, are entirely negative for 
evidence of such a rape.  Not until 1993, in conjunction with 
the veteran's claim for service connection for post-traumatic 
stress disorder, did the veteran make any mention whatsoever 
of a sexual assault in service.  The RO, in compliance with 
the Court's holdings in Patton v. West, 12 Vet. App. 272 
(1999), attempted to verify the veteran's inservice sexual 
assault, requesting of the veteran that he provide 
information corroborating its occurrence.  More specifically, 
the veteran was requested to identify any sources (military 
or nonmilitary) which might provide information concerning 
the incident in question, for example, whether he had sought 
help from a rape crisis center, counseling facility, or 
health clinic.  Inquiry was further made as to whether the 
veteran confided in a roommate, family member, chaplain, 
clergy, or fellow serviceperson, and, if so, whether he might 
possibly obtain statements from these individuals concerning 
their knowledge of the incident.  Regrettably, the veteran 
was able to provide no information more specific than that on 
March 17, 1975, he was "raped" by two fellow inmates while 
himself an inmate in a military detention facility awaiting 
final disposition.  As previously noted, no mention of any 
such incident occurs in the veteran's service medical and/or 
administrative records.

The Board acknowledges that, since the time of the veteran's 
discharge from service, he has on more than one occasion 
received a diagnosis of post-traumatic stress disorder.  
However, a majority of those diagnoses appear to have been 
based solely upon history provided by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  While on recent VA 
psychiatric examination in December 1998 (which examination, 
it should be noted, was apparently not conducted by a 
psychiatrist) the veteran received a diagnosis of post-
traumatic stress disorder, it was conceded at that time that 
"it did not seem possible to verify (the veteran's) claimed 
sexual stressors."  The reported "opinion" of three VA 
rehabilitation center clinicians that the alleged "traumatic 
events" actually took place suffers from the same defect, to 
wit, that there currently exists no corroboration of any kind 
verifying that the incident or incidents in question actually 
took place.  Absent such corroboration, the diagnosis of a 
post-traumatic stress disorder attributable to an inservice 
sexual assault is unsupportable.

In reaching this determination, the Board is cognizant of the 
veteran's many so-called "behavioral" problems during his 
relatively short period of active service.  The Board is 
further aware that such "behavioral" problems, under certain 
circumstances, might possibly buttress a claim of service 
connection for post-traumatic stress disorder based on an 
inservice rape or assault.  However, in the present case, it 
is clear that the veteran's inservice "behavior" problems 
preceded his alleged rape.  Moreover, the veteran's behavior 
was clearly attributed to a personality disorder which 
predated his entry upon active service.  Under such 
circumstances, the veteran's claim for service connection for 
post-traumatic stress disorder must be denied.

Following a comprehensive review of the record and 
application of governing law to the facts as reflected in the 
veteran's claims file, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD and the 
benefit sought must therefore be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	Heather J. Harter	
	Acting Member, Board of Veterans' Appeals




 

